Exhibit 10.3

Change of Control Agreement

Intevac, Inc. (hereafter referred to as “Intevac” or the “Company”) employs
Timothy Justyn (hereafter referred to as the “Employee”) and desires to provide
certain benefits to the Employee in the event of a Division Sale as described
herein and the Employee’s employment terminates thereafter under certain
conditions. Accordingly, the Company and the Employee agree as follows:

1. Definitions.

1.1. Cause. For purposes of this Division Sale Agreement (hereafter referred to
as the “Agreement”), the term “Cause” shall mean the occurrence while the
Employee is employed by the Buyer (as defined below) of one or more of the
following:

 

  (a) the indictment or conviction of the Employee for any felony or crime
involving moral turpitude or dishonesty;

 

  (b) the Employee’s participation in any fraud against the Buyer;

 

  (c) the Employee’s breach of his duties to the Buyer, including, without
limitation, persistent unsatisfactory performance of job duties;

 

  (d) the Employee’s intentional damage to any property of the Buyer;

 

  (e) willful conduct by the Employee that is demonstrably injurious to the
Buyer, monetarily or otherwise;

 

  (f) breach by the Employee of any agreement with the Buyer, including the
Employee’s Proprietary Information and Inventions Agreement (or any similar
agreement entered into with Buyer relating to proprietary information or
confidentiality); or

 

  (g) conduct by the Employee that the Buyer reasonably determines demonstrates
gross unfitness to serve (other than due to disability).

1.2. Code. For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.

1.3. Comparable Terms. For purposes of this Agreement, an offer on “Comparable
Terms” means an offer of employment from the Buyer with:

(a) an annual base salary and annual bonus target opportunity that are not
materially less than the Employee’s annual base salary or annual bonus target
opportunity (expressed as a percentage of the Employee’s base salary),
respectively, with Intevac as of immediately prior to the Division Sale Closing
Date (as defined below), and

(b) position, duties and responsibilities that are not materially diminished as
compared to the Employee’s position, duties, and responsibilities with Intevac
as in effect immediately prior to the Division Sale Closing Date; provided,
however, that a reduction in position, duties or responsibilities solely by
virtue of the Division (as defined below) being acquired and made part of a
larger entity whether as a subsidiary, business unit or otherwise (as, for
example, when the head of the Division remains the head of the Division’s
business following an acquisition where the Division becomes part of another
division of the Buyer, but is not made the head of the Buyer’s division) will
not be considered a material diminution for purposes of this section.

 

Page 1



--------------------------------------------------------------------------------

1.4. Deferred Payments. For purposes of this Agreement, the term “Deferred
Payments” means any severance pay or benefits to be paid or provided to the
Employee pursuant to this Agreement and any other severance payments or
separation benefits, that in each case, when considered together, are considered
deferred compensation under Section 409A.

1.5. Division Sale. For purposes of this Agreement, the term “Division Sale”
means a transaction in which a buyer (the “Buyer”) purchases or otherwise
acquires (i) the Intevac division in which the Employee works (the “Division”),
or (ii) substantially all of the assets of the Division, and, in either event,
following such purchase or acquisition, Intevac continues as a going concern
(Intevac’s continuation primarily for the purpose of winding down or dissolving
the Company will not be deemed to be continuation as a going concern for this
purpose). The term “Buyer” as used in this Agreement will be interpreted to
include any subsidiary, parent, affiliate or successor thereto, if applicable.

1.6. Division Sale Closing Date. For purposes of this Agreement, the term
“Division Sale Closing Date” means the date of the closing of the Division Sale.

1.7. Equity Awards. For purposes of this Agreement, the term “Equity Awards”
means the Employee’s outstanding stock options, stock appreciation rights,
restricted stock units, performance shares, performance stock units and any
other Company equity compensation awards, excluding any such awards issued as
payment for Executive Incentive Plan (or similar incentive compensation plan)
objective achievement.

1.8. Good Reason. For the purposes of this Agreement, the Employee’s voluntary
resignation of his employment with the Buyer will be considered a termination
for “Good Reason” if the Employee resigns his employment with the Buyer
(i) within the time frame provided under Section 1.9(b), and (ii) following the
occurrence without his consent of one or more of the following events:

 

  (a) a material reduction of the Employee’s then existing (post-Division Sale)
annual base salary by more than 10%, unless the then-existing base salaries of
similarly situated employees of the Buyer are similarly reduced;

 

  (b) a material reduction of the Employee’s then existing (post-Division Sale)
annual bonus target opportunity, unless the then-existing annual bonus target
opportunities of similarly situated employees of the Buyer are similarly
reduced;

 

  (c) a material diminution of the Employee’s duties or responsibilities as
compared to the Employee’s duties, and responsibilities with the Buyer as in
effect immediately following the Division Sale Closing Date; or

 

  (d) a material change in the geographic location of the principal place of the
Employee’s employment to a location that is more than sixty (60) miles from his
principal place of employment with the Buyer as of immediately following the
Division Sale Closing Date.

In order for an event to qualify as Good Reason, the Employee must not resign
without first providing the Buyer with written notice of the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than fifteen (15) days following the date of such notice, and such grounds
must not have been cured during such time. The Employee is also subject to the
Certification Notice requirement set forth in Section 3.

 

Page 2



--------------------------------------------------------------------------------

1.9. Buyer Involuntary Termination. For purposes of this Agreement, the term
“Buyer Involuntary Termination” means:

 

  (a) the Employee’s employment with Intevac terminates on the Division Sale
Closing Date, the Employee commences employment with the Buyer upon or
immediately following the Division Sale, and either (x) the Buyer terminates the
Employee’s employment with the Buyer without Cause (and not due to the
Employee’s death or disability) or (y) the Employee resigns for Good Reason; and

 

  (b) such termination by the Buyer or resignation by the Employee from Buyer
employment occurs following the Division Sale Closing Date but on or before the
first to occur of (x) the three (3) month anniversary of the Division Sale
Closing Date (or if there is no corresponding date, the last day of the
applicable month), or (y) March 1 of the year following the year in which the
Division Sale Closing Date occurs (the first to occur, the “Division Sale
Termination Deadline”).

1.10. No Offer/Non-Comparable Offer Termination. For purposes of this Agreement,
the term “No Offer/Non-Comparable Offer Termination” means that, as of the
Division Sale Closing Date, the Employee:

 

  (a) has not been offered a position with the Buyer with Comparable Terms
effective as of (or promptly following) the Division Sale Closing Date (for the
avoidance of doubt, this includes a situation in which the Employee has not been
offered any position with the Buyer); and

 

  (b) terminates his employment with Intevac as of the Division Sale Closing
Date; and

 

  (c) has declined all offers of employment extended by the Buyer, if any (and
has not indicated to the Buyer an intention to accept any such offer following
the Division Sale Closing Date).

1.11. Section 409A. For purposes of this Agreement, the term “Section 409A”
means Section 409A of the Code, and any final regulations and guidance
thereunder and any applicable state law equivalent, as each may be amended or
promulgated from time to time.

2. Termination in Connection with or Following a Division Sale. The Employee
acknowledges that, upon a Division Sale, Intevac will no longer have an
employment position for the Employee, and the Employee’s employment with Intevac
will terminate. In the event that a Division Sale occurs and the Employee
experiences either (i) a No Offer/Non-Comparable Offer Termination, or (ii) a
Buyer Involuntary Termination, then, subject to the provisions of Section 3:

 

  (a) Intevac will provide the Employee with severance payments in an aggregated
amount equal to twelve (12) months of the Employee’s base salary with Intevac as
in effect immediately prior to the Division Sale Closing Date, paid (less
payroll deductions and all required withholdings) in equal installments on
Intevac’s normal payroll schedule over a period of twelve (12) months following
the Division Sale Closing Date;

 

  (b) the Company will provide the Employee with an additional monthly payment
of $2,000 per month for twelve (12) months, paid (less payroll deductions and
all required withholdings) in equal monthly installments over a period of twelve
(12) months from the Division Sale Closing Date (which payments are intended to
help defray the Employee’s health care costs, although the Employee is under no
obligation to use the payments for such purpose);

 

Page 3



--------------------------------------------------------------------------------

  (c) if the Employee’s annual bonus payment, if any, for an applicable year has
not been paid as of the Division Sale Closing Date, Intevac may choose, in the
CEO’s sole discretion, to pay Employee an amount equal to the annual bonus
amount for such year, based on actual performance (but not to exceed 100% of
Employee’s target bonus amount for that year), that he would have received had
he remained an employee of Intevac through the date such bonus payments were
made, paid (less payroll deductions and all required withholdings) in a lump sum
at the same time that annual bonuses for that year are paid to other executives
remaining with Intevac, but in all cases, no later than March 15 of the year
following the year to which such annual bonus relates; and

 

  (d) all Equity Awards held by the Employee shall have their vesting
accelerated such that they are fully vested and, if applicable, exercisable;
provided, however, that, subject to Section 6.2 and Section 7.3, all restricted
stock units that vest as a result of this Section 2 will be paid and settled
within 60 days following the accelerated vesting date and in all cases no later
than March 15 of the year following the year in which the Division Sale Closing
Date occurs.

3. Conditions to Receipt of Severance. The following are conditions to the
Employee receiving payments and benefits under this Agreement:

 

  (a) The Employee must sign and allow to become effective and irrevocable a
general release of claims in favor of Intevac (which may include a requirement
that the Employee not disparage Intevac, non-solicit provisions and other
standard terms and conditions) in a form acceptable to Intevac (the “Release”)
and such Release must become effective and irrevocable no later than sixty
(60) days following the Division Sale Closing Date (such deadline, the “Release
Deadline”). If the Release does not become effective by the Release Deadline, or
if the Employee does not comply with the terms of the Release, the Employee will
forfeit any rights to severance payments or benefits under this Agreement. In no
event will severance payments or benefits be paid or provided until the Release
actually becomes effective. As additional consideration for executing the
Release, if the Release becomes effective by the Release Deadline, the Company
will pay the Buyer a lump sum payment of $100 (less payroll deductions and all
required withholdings) within sixty (60) days following the Division Sale,
subject to the timing restrictions set forth below.1

 

  (b) If the Employee’s entitlement to severance payments and benefits arises as
a result of a Buyer Involuntary Termination, the Employee must complete and sign
a Certification Notice, in the form attached hereto as Exhibit A, and deliver
that completed Certification Notice to Intevac within two (2) business days
following the Employee’s date of termination from the Buyer (the “Certification
Notice Deadline”). If the completed and executed Certification Notice is not
delivered to Intevac by the Certification Notice Deadline, the Employee will
forfeit any rights to severance payments or benefits under this Agreement. In no
event will severance payments or benefits be paid or provided until the
completed and executed Certification Notice is delivered to the Company.

 

  (c) For the avoidance of doubt, if a Division Sale occurs and the Employee
(A) is offered a position with the Buyer with Comparable Terms effective as of
(or promptly following) the Division Sale Closing Date and (B) does not accept
such position with the Buyer, then even if the Employee terminates his
employment with Intevac as of the Division Sale Closing Date, the Employee will
not be eligible to receive any benefits pursuant to Section 2.

 

Page 4



--------------------------------------------------------------------------------

  (d) For the further avoidance of doubt, in the event of a Division Sale where
the Employee accepts an offer of employment with the Buyer to commence upon or
immediately following the Division Sale, any unvested portion of the Employee’s
Equity Awards outstanding as of immediately prior to the Division Sale will
remain outstanding until the first to occur of:

 

  (i) the date that is three (3) months and one (1) day following the Division
Sale Closing Date,

 

  (ii) March 2 of the year following the year in which the Division Sale Closing
Date occurs, or

 

  (iii) immediately following the first day that the Employee ceases to be
eligible for severance benefits under Section 2 (the first to occur, the
“Division Sale Equity Deadline”),

in each case such that any acceleration benefits can be provided if a qualifying
termination from the Buyer’s employment under Section 2 occurs following the
Division Sale (provided that in no event will any Equity Award remain
outstanding beyond the Equity Award’s maximum term or expiration date). If no
qualifying termination from the Buyer under Section 2 occurs on or before the
Division Sale Equity Deadline, any unvested portion of the Employee’s Equity
Awards automatically will be forfeited without having vested. This Agreement
will serve as an amendment to any agreements governing the Equity Awards now in
existence or hereafter entered into unless specifically excluded therein.

4. Forfeiture / Recovery of Severance. If the Employee becomes eligible to
receive benefits under Section 2, and then, within twelve (12) months following
the Division Sale Closing Date, the Employee commences (or re-commences, as
applicable) employment with the Buyer2, the Employee will cease receiving any
further payments or benefits under this Agreement and, to the extent permitted
under applicable law, will be required to repay to the Company the full cash
value of any payments or benefits he received to date under the Agreement. For
purposes of calculating the benefit of the acceleration of Equity Awards, such
value will equal the product obtained by multiplying the number of shares
subject to the Equity Awards that accelerated, by the closing price per share of
the Company’s Common Stock on the date of acceleration, less the exercise price
paid (if any).

5. Limitation on Payments in Response to Applicable Tax Law.

5.1. If any payment or benefit the Employee would receive from Intevac under
this Agreement or otherwise in connection with a Division Sale or otherwise (a
“Payment”) would:

(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and

(b) thus, but for paragraph, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”),

then such Payment shall be adjusted to equal whichever of these amounts:

 

Page 5



--------------------------------------------------------------------------------

  (x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax (the “Reduced Amount”), or

 

  (y) the entire Payment,

that, after taking into account all applicable federal, state and local
employment taxes, income taxes and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Employee’s receipt, on the after-tax
basis, of the greater dollar amount of the Payment, notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax.

5.2. If a reduction in a Payment constituting a “parachute payment” to the
Reduced Amount is necessary, such reduction shall occur in the following order:

 

  (a) first, any cash payments shall be reduced in reverse chronological order
(that is, the cash payment owed on the latest date following the occurrence of
the event triggering the Excise Tax will be the first cash payment to be
reduced);

 

  (b) next, any equity awards that were granted “contingent on a change in
ownership or control” within the meaning of Section 280G of the Code shall be
reduced (if two or more equity awards are granted on the same date, each equity
award will be reduced on a pro-rata basis);

 

  (c) next, any accelerated vesting of other equity awards shall be reduced in
the reverse order of date of grant (i.e., the vesting of the most recently
granted equity awards will be reduced first, and if more than one equity award
was granted to the Employee on the same date, all such awards will have their
acceleration of vesting reduced pro rata); and

 

  (d) finally, reduction of other employee benefits paid or provided to the
Employee in reverse chronological order (i.e., the benefit owed on the latest
date following the occurrence of the event triggering the excise tax will be the
first benefit to be reduced).

In no event will the Employee have any discretion with respect to the ordering
of payment reductions.

5.3. The Company or an accounting firm engaged by the Company, as determined in
the sole discretion of the Company shall perform the calculations described
above (the Company or accounting firm performing such calculations, the
“Calculation Team”). The Company shall bear all expenses with respect to the
determinations required to be made hereunder.

5.4. If requested, any calculations required to be made hereunder, together with
detailed supporting documentation, will be provided to the Employee, and the
Company if it is not acting as the Calculation Team, within fifteen
(15) calendar days after the date on which the Employee’s right to a Payment is
triggered. Any good faith determinations of the Calculation Team made hereunder
shall be final, binding and conclusive upon the Employee and the Company.

6.    Additional Timing of Payment Considerations as a Result of Applicable Tax
Law.

6.1. As noted above, no severance payments or benefits will be paid or provided
before the Release becomes effective or before the Certification Notice, if
applicable, has been delivered. Except as may be required under Section 6.2 or
Section 7.3 below, any installment payments under Section 2(a) or Section 2(b)
or equity vesting under Section 2(d) due to the Employee but delayed as a result
of this requirement will be paid or provided as soon as practicable upon or
after the effectiveness of the Release

 

Page 6



--------------------------------------------------------------------------------

or, if later, the delivery of the Certification Notice, if one is required, and
in no event will any such payments or benefits be paid or provided later than
the later of the Release Deadline and, if applicable, the Certification Notice
Deadline. Any remaining installments of severance payments or benefits to which
the Employee is entitled will be paid thereafter as provided under this
Agreement.

6.2. In the event that:

 

  (a) the Release Deadline falls in the calendar year following the calendar
year in which the Division Sale Closing Date occurs or

 

  (b) the Certification Notice Deadline is later than the Release Deadline, and
the Certification Notice Deadline falls in the calendar year following the
calendar year in which the termination from the Buyer occurs,

then, in either such event, all severance payments or benefits due to the
Employee will be paid or provided on the later of:

 

  (i) the Release Deadline or the Certification Notice Deadline (if applicable),
whichever is later,

 

  (ii) such time as required by the payment schedule applicable to each
severance payment or benefit, or

 

  (iii) such time as required by Section 7.3;

provided, however, that any acceleration of vesting of stock options and
restricted stock will be provided on the Release effectiveness date or, if later
and applicable, the date the Certification Notice is delivered. Except as
required by Section 7.3, any installment or lump-sum payments or benefits that
would have been made to the Employee prior to the Release Deadline or
Certification Notice Deadline, as applicable, but for the Release Deadline or
Certification Notice Deadline payment requirement of the preceding sentence will
be paid to the Employee on the later of the Release Deadline or the
Certification Notice Deadline, and the remaining payments, if any, will be made
as provided in this Agreement. In no event will the Employee have discretion to
determine the taxable year of payment of any severance payment or benefit.

7. Section 409A

7.1. Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until the Employee has a “separation
from service” from Intevac within the meaning of Section 409A. Similarly, no
severance payment or benefit payable to the Employee, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until the Employee has a
“separation from service” from Intevac within the meaning of Section 409A. In no
event will the Employee have discretion to determine the taxable year of payment
of any Deferred Payments.

7.2. It is intended that none of the payments or benefits that may be provided
under this Agreement will constitute Deferred Payments, but rather will be
exempt from Section 409A as a payment that would fall within the “short-term
deferral period” as described in Section 7.4 below or a payment or benefit
resulting from an involuntary separation from service as described in
Section 7.5 below.

 

Page 7



--------------------------------------------------------------------------------

7.3. Notwithstanding anything to the contrary in this Agreement, if the Employee
is a “specified employee” within the meaning of Section 409A at the time of the
Employee’s separation from service from Intevac (other than due to death), then
the Deferred Payments, if any, that are payable within the first six (6) months
following the Employee’s separation from service from Intevac, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of the Employee’s separation from
service from Intevac. All subsequent Deferred Payments, if any, will be payable
in accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if the Employee dies following
the Employee’s separation from service from Intevac, but before the six
(6) month anniversary of such separation from service, then any payments delayed
in accordance with this Section 7.3 will be payable in a lump sum as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

7.4. Any amount paid or benefit provided under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute a
Deferred Payment for purposes of this Agreement.

7.5. Any amount paid or benefit provided under this Agreement that qualifies as
a payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute a Deferred Payment for
purposes of this Agreement. Any payments or benefits due under Section 2 of this
Agreement will be paid as provided under this Agreement, but in no event later
than the last day of the second taxable year of the Employee following the
Employee’s taxable year in which the Employee’s separation from service from the
Company occurs.

7.6. The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be exempt or so
comply. The Company and the Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to the Employee under
Section 409A. In no event will the Company or the Buyer reimburse the Employee
for any taxes that may be imposed on the Employee as a result of Section 409A.

8. Miscellaneous Provisions

8.1. Equity Acknowledgement. In the event the Division sale, or any other
transaction immediately after which Intevac remains a going concern, constitutes
a “Change in Control” under the Company’s 2012 Equity Incentive Plan (the “2012
Plan”) or 2004 Equity Incentive Plan (the “2004 Plan”), Employee acknowledges
and agrees that Intevac may, in its discretion and without Employee’s consent,
assume or substitute for Employee’s then-outstanding equity awards under such
plans in accordance with Section 15(c) of the 2012 Plan and/or Section 13(c) of
the 2004 Plan, as applicable, with the Company deemed the “successor
corporation” in the relevant transaction for such purposes.

8.2.    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such a manner as to be effective and valid under applicable
law. If, however, any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal and enforceable consistent with the
intent of the parties insofar as Possible.

 

Page 8



--------------------------------------------------------------------------------

8.3. Entire Agreement. This Agreement constitutes the entire and exclusive
agreement between the Employee and the Company regarding this subject matter,
and it supersedes any prior agreement, promise, representation, or statement,
written or otherwise, between the Employee and the Company regarding this
subject matter. The Employee and the Company enter into this Agreement without
reliance or any promise, representation, statement or agreement other than those
expressly contained or incorporated herein, and this Agreement cannot be
modified or amended except in writing signed by the Employee and a duly
authorized officer of the Company.

8.4. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of, and be enforceable by, the Employee, the Company and their
respective successors, assigns, heirs, executors and administrators, except that
the Employee may not assign any of his or her rights or duties hereunder without
the written consent of the Company, which shall not be withheld unreasonably.
The term “Company” or “Intevac” as used in this Agreement will be interpreted to
include any subsidiary, parent, affiliate or successor thereto, if applicable,
but will not include the Buyer unless the Buyer has contractually assumed this
Agreement from the Company.

8.5. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California (with the exception of its conflict of laws provisions) as applied to
contracts made and to be performed entirely within California.

8.6. Notice. Notices and all other communications contemplated by this Agreement
will be in writing. Notices to the Employee will be sent to the e-mail address
or addressed to the Employee at the home address, in either case which the
Employee most recently communicated to the Company in writing. Notices to the
Company must be delivered to the Vice President, Global Human Resources of the
Company and notices to the Buyer must be delivered to the Buyer’s legal or human
resource departments.

8.7. Breach. Employee acknowledges and agrees that any breach by Employee of
this Agreement, or of any provision of the Release (once effective), shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages.

[Remainder of Page Intentionally Left Blank]

 

Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year
indicated below.

 

Date: March 2, 2018    

/s/ Timothy Justyn

    Timothy Justyn    

/s/ Kimberly Burk

    Kimberly Burk    

 

    Senior Vice President of Global Human Resources

 

Page 10



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATION NOTICE

I, [NAME], hereby certify that my employment with the Buyer (as such term is
defined in the Division Sale Agreement with Intevac, Inc. dated [DATE] (the
“Division Sale Agreement”) terminated effective as of the following date:
                                    , and further, such termination was (please
check one):

                     for reasons other than for Cause (as such term is defined
in the Division Sale Agreement) and was not by reason of my disability; or

                     for Good Reason (as such term is defined in the Division
Sale Agreement), in which case I certify that I provided the Buyer with notice
and an opportunity to cure as required by the terms of the Division Sale
Agreement.

I understand that if I re-commence employment with the Buyer within twelve
(12) months following the Division Sale Closing Date (as such term is defined in
the Division Sale Agreement), I will not receive any additional benefits under
the Division Sale Agreement and will be required to repay to the Company the
full cash value of any payments or benefits I received under the Division Sale
Agreement, to the extent permitted by applicable law.

 

Date:  

 

     

 

 

Page 11